Title: To Thomas Jefferson from Daniel Trump, 18 November 1804
From: Trump, Daniel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Novr 18th
                  
                  I Recieved your Letter of the 13th Respecting the Mahogany according to your Request I Looked to See if I Could find any of a Better quality but Could find none that I Liked as Well the Planks are two of the nicest Planks I almost Ever Saw I Could have got St Domingo wood but the Planks were narrow and would not Answer So well for Bumps of Hand Rails I Shipped them yesterday on Board the Schooner Richmond Michl Lewis Master who Sailed to Day a very Carefull Safe Person I Shipped all Mr Divers Sashes with him I Directed them to be Delivered to Messrs Gibson & Jefferson Merchants at Richmond. I Shall forward the Bill of Lading with the Captn Receipt to Richmond.
                  
                     
                        
                           Cost of Planks
                           £14
                           .10
                           
                        
                        
                           as per Bill I Recd with your Letter Carting 25/100 ea.
                           1
                           .10
                           ½
                        
                        
                           
                           14
                           .11
                           .10
                        
                        
                           as to my trouble of Shiping I Shall Leave to yourself
                           $38
                           .91/100
                           
                           
                        
                      
                  
                  
                  
                  
                  
                  I Remain Sir yr. Hle Sevt
                  
                     Daniel Trump 
                     
                  
               